Citation Nr: 9926208	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-10 351	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of the initially 
assigned 10 percent for a generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from September 1942 through 
August 1945.  His appeal ensues from a June 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).   


REMAND

The present appeal arises from a June 1997 rating decision 
which established service connection for the disability at 
issue and assigned an initial disability evaluation of 10 
percent effective from April 22, 1996.  The veteran alleges 
that the evaluation initially assigned to his generalized 
anxiety disorder should be increased to reflect more 
accurately the severity of his symptomatology.  Accordingly, 
the Board of Veterans' Appeals (Board) is to consider the 
entire period of the veteran's disability in order to provide 
for the possibility of staged ratings.  Fenderson v. West, 12 
Vet.App. 119 (1999).  The veteran's allegation that he is 
entitled to an increased evaluation, standing alone is 
sufficient to establish a well-grounded claim for a higher 
evaluation under 38 U.S.C.A. § 5107(a) (West 1991). 

A June 1997 VA examination reveals that the veteran was 
diagnosed with generalized anxiety manifested by panic 
attacks, tenseness, restlessness, pacing and irritability.  
During the examination, the veteran demonstrated a moderate 
nonintentional tremor of both hands and arms.  The VA 
examiner noted that the veteran was slow thinking and had 
difficulty responding to questions.  The veteran's wife 
related that the veteran had become progressively more 
irritable, he was frequently frustrated and as a result he 
hit walls with his fists, he scratched his head to the point 
of bleeding and the veteran complained of going crazy and of 
experiencing panic attacks.  The VA examiner described the 
veteran as suffering from deteriorating mental and physical 
health and assigned him a GAF score of 50.  It was noted that 
the veteran had been retired since 1979, but it is not clear 
whether this retirement was in any way related to a service 
connected disability, to a non-service related disability, or 
to any disability at all.  

In August 1998, the veteran submitted what appears to be an 
incomplete VA outpatient treatment report to the RO.  In this 
report, a VA physician noted that the veteran was "slowly 
getting worse," that he had Parkinsonism and that "his 
depression appears to be more debilitating."  The VA 
physician also noted that the veteran reported constant 
rumination about his illnesses and the possibility of 
impending doom.  Additionally, he described the veteran as 
being anxious about everything, and having a flat affect, 
slow speech and a pessimistic outlook.  The VA physician 
indicated in the treatment record that the veteran had short-
term memory loss, little energy, difficulty sleeping, an 
inability to perform daily activities of self-care and he is 
unable to take pleasure in previously enjoyable activities.  
Finally, it was documented that the veteran is compliant with 
medication for depression.  

With respect to the evidence of record, the Board notes that 
the June 1997 VA examination, in conjunction with the August 
1998 VA treatment record, fail to contain sufficient 
information to allow the Board to make a determination as to 
the severity of the veteran's service-connected generalized 
anxiety disorder.  Specifically, the August 1998 VA treatment 
record is incomplete, and the RO even acknowledged as much in 
an April 1999 Supplemental Statement of the Case (SSOC).  
However, no attempts were made to obtain a complete copy of 
the August 1998 VA treatment record.  Additionally, while the 
August 1998 treatment record indicates that the veteran's 
depression is more debilitating, it is unclear whether the 
depression is a symptom of the veteran's generalized anxiety 
disorder for which the veteran is service connected, or due 
to another non-service related condition such as his 
Parkinson's disease.  As such, the Board finds that the VA 
has a duty to assist the veteran in the development of the 
facts pertinent to his claim, 38 U.S.C.A. § 5107(a) (West 
1991), Epps v. Gober, 126 F.3d 1464 (1997), and concludes 
that the veteran should be afforded an additional VA 
examination in order to better determine the severity of his 
service-connected psychiatric disability.  

Moreover, it appears that there are pertinent medical records 
that are outstanding and need to be associated with the 
claims file.  It is unclear whether the veteran continues to 
receive ongoing treatment for his generalized anxiety 
disorder.  In a statement dated March 1997, he indicated that 
he receives regular mental health care from the VA outpatient 
clinic in Grand Rapids; however, with the exception of the 
incomplete record noted above, the most recent outpatient 
treatment record is dated in 1997.  

Based on the foregoing, and in order to adjudicate fully and 
fairly the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims file any records relating 
to the veteran's treatment at the VA 
Mental Health Clinic in Grand Rapids from 
1997 to the present.  In addition, the RO 
should obtain and associate with the 
claims file any records relating to the 
veteran's treatment for Parkinson's 
disease at VA medical facilities.  

2.  The RO should afford the veteran a VA 
psychiatric examination in order to 
ascertain the nature and severity of his 
generalized anxiety disorder.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The veteran's 
claims file must be made available to the 
examiner for review.  The examiner should 
note all clinical manifestations of the 
veteran's service-connected disability, 
and quantify the degree of the veteran's 
impairment caused by the disability.  If 
upon examination the veteran is found to 
suffer symptoms that relate to both his 
generalized anxiety disorder and other 
non-service connected disorders, the 
examiner should render an opinion, if 
possible, regarding the degree of 
functional impairment caused solely by 
the veteran's generalized anxiety 
disorder.  Specifically, because many of 
the veteran's current symptoms have been 
linked to the progression of Parkinson's 
disease and because these same symptoms 
are also in accord with the criteria 
listed in Diagnostic Code 9400 for 
generalized anxiety disorders, the 
examiner should attempt to quantify the 
degree of disability associated with 
Parkinson's disease and the degree of 
disability that is attributable to 
generalized anxiety disorder.  Finally, 
the examiner should provide the complete 
rationale upon which his/her opinions are 
based. 

3.  After completion of the above, the 
RO should review the expanded record and 
determine whether a higher rating is 
warranted under either the old or the 
new criteria for rating psychiatric 
disabilities.  Unless the claim is 
granted, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  However, no action is required 
of the veteran until he is notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












